As stated in the principal case, counsel for the parties in these eases were heard orally in the argument of The State National Bank v. Esterly, Receiver, just decided, and their briefs have been read and considered with the briefs in that case.
What we have said in Bank v. Esterly, Receiver, can well be applied to these cases, and further discussion of them is unnecessary.
*614The judgment of the circuit court in each case is reversed, and judgment is rendered in each ease for plaintiff in error.

Judgments reversed.